


110 HR 3878 IH: To authorize the National Science Foundation to accept

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3878
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. McCaul of Texas
			 (for himself, Mr. Dent, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To authorize the National Science Foundation to accept
		  and use contributed funds from the Department of Energy for certain activities
		  related to the Energy for Sustainability program.
	
	
		1.Energy for
			 Sustainability
			(a)FundingIn carrying out its Energy for
			 Sustainability program, the National Science Foundation may accept and use
			 funds contributed by the Department of Energy from the Energy Efficiency and
			 Renewable Energy program, to support projects that enable related research and
			 development activities within these programs.
			(b)ConsultationThe Director of the National Science
			 Foundation shall consult with the Assistant Secretary of Energy for Energy
			 Efficiency and Renewable Energy when preparing solicitations for projects
			 described in subsection (a).
			
